The following is an examiner’s statement of reasons for allowance: 
None of the references of record teaches or suggests the claimed enclosure for an electrical distribution system including “a first jamb gasket extending around three sides of the first door and terminating at a distal edge surface of the first door; and a second jamb gasket extending around an entire perimeter of the second door and including a vertical section disposed along a distal edge surface of the second door; wherein at least a portion of the first jamb gasket and the second jamb gasket have conformal shapes to sealingly mate with each other when the first and second doors are in a closed position, the first jamb gasket comprising a concave surface on at least one end thereof and the second jamb gasket configured to contact and seal against the concave surface when the first and second doors are in the closed position” as recited in claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN H NGUYEN whose telephone number is (571)272-1694.  The examiner can normally be reached on 5:30-3:30 M-Th.
 




Signed:

/TUAN H NGUYEN/Primary Examiner, Art Unit 3991                                                                                                                                                                                                        
Conferees:

/Minh Nguyen/			
Primary Examiner			
CRU, AU 3991			

/TIMOTHY M SPEER/Supervisory Patent Examiner, Art Unit 3991